Citation Nr: 0603563	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a higher initial evaluation for 
degenerative arthritis of the cervical spine, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for chronic gastritis, 
previously characterized as frequent indigestion or reflux.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to February 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans' Affairs (VA) which granted service connection 
and assigned a 10 percent evaluation for degenerative 
arthritis of the cervical spine, effective September 23, 
1998, and declined to reopen a claim of service connection 
for degenerative joint disease of the lumbar spine.  The 
veteran has also perfected an appeal from a July 2003 rating 
decision which denied service connection for frequent 
indigestion, reflux.  

In November 2005 the veteran was afforded a video conference 
hearing before the undersigned Acting Veterans Law Judge.

The issues of a higher initial evaluation for service 
connected degenerative arthritis of the cervical spine, 
entitlement to service connection for chronic gastritis and 
entitlement to service connection for degenerative joint 
disease of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed decision, dated July 1999, the RO denied 
a claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine.

2.  Evidence submitted subsequent to the July 1999 decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1999 rating decision which denied service 
connection for degenerative joint disease of the lumbar spine 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for degenerative joint 
disease of the lumbar spine has been submitted.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1999 decision, the RO denied the veteran's claim 
for entitlement to service connection for degenerative joint 
disease of the lumbar spine on the basis that there was no 
record of injury or disease in service.  The veteran did not 
appeal that issue and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  In January 2002, the veteran filed a claim to 
reopen.

For the purpose of the veteran's claim, new and material 
evidence is defined as follows: New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board is required to review all of the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Relevant evidence associated with the claims folder since the 
July 1999 decision includes a statement from one of the 
veteran's daughters dated in April 2003 and the veteran's 
sworn testimony at the November 2005 hearing.  

The veteran testified that he first suffered from back pain 
in 1972.  He related the onset of the back pain to an 
incident during service when he worked carrying heavy loads 
of sand.  The veteran testified that he suffered a left 
lateral compression fracture and was treated at the Naval 
Hospital in Orlando, but pertinent treatment records were not 
associated with his service record.  He further testified 
that shortly after separation from service, he opened his own 
medical practice and conducted an x-ray study which confirmed 
the left lateral compression fracture.  The Board notes that 
the veteran is a physician.  As such, he is competent to 
offer a medical opinion and that evidence can provide a basis 
on which to reopen the claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App.  211 
(1993).  

In her statement, the veteran's daughter offered her 
recollections of the incident in which the veteran claims to 
have injured his back.  

Service connection was initially denied because there was no 
evidence of a back injury in service.  The recently submitted 
evidence was not of record at the time of the RO's July 1999 
decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  The Board further finds that 
this evidence is material.  The evidence relates to an 
unestablished fact necessary to substantiate the claim; that 
is, it goes to showing a back injury was incurred in service.  
This evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the 
claim is reopened.

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for degenerative joint disease of the lumbar spine, there is 
no prejudice to the appellant in proceeding with this issue.  


ORDER

As new and material evidence has been received regarding the 
claim of entitlement to service connection to service 
connection for degenerative joint disease of the lumbar 
spine, the claim is reopened.  To that extent, the appeal is 
granted.


REMAND

As the Board has determined that the previously denied claim 
of service connection for degenerative joint disease of the 
lumbar spine has been reopened by new and material evidence, 
the claim must be reviewed on a de novo basis.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The recently submitted evidence establishes that the veteran 
injured his back in service and he has submitted evidence of 
a current back disability.  With regard to the claimed 
gastritis, the veteran contends that it is caused by the 
medication used to treat his back and service-connected neck 
disability.  A May 2003 VA examination noted a relationship 
between a November 2000 bleed and medication use; however, 
it's unclear whether the veteran currently has gastritis.  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
providing a medical examination or obtaining a medical 
opinion when necessary to decide a claim.  38 C.F.R. 
§ 3.159(c)(4).  

The Board notes since the veteran filed his claim in 
September 1998, the Schedule for Rating Disabilities used to 
evaluate diseases and injuries of the spine, were amended in 
September 2002 and September 2003.  The veteran has not been 
notified of these changes, nor has he had the opportunity to 
have an examination of his cervical spine since the 
regulations were revised.  The veteran was scheduled for a VA 
examination in August 2003, but reported that he was 
hospitalized the day before and, therefor could not attend 
the examination.  There is no evidence that the veteran's 
examination was ever rescheduled.  On remand, another 
examination should be scheduled.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, likely etiology and date 
of onset of any lumbar spine disorder and 
the current severity of the service-
connected cervical spine disorder.  

All indicated testing in this regard 
should be performed and the claims folder 
should be made available to the examiner 
for review.  

Based on examination and a review of the 
case, the examiner is requested to 
express an opinion as to whether there is 
at least a 50 percent probability or 
greater that any demonstrated lumbar 
spine disorder is the result of disease 
or injury in service, as claimed by the 
veteran. 

The examiner should also indicate whether 
the cervical spine disorder includes 
limitation of motion, pain, or 
instability or is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination.

2.  The RO should also schedule the 
veteran for neurologic examination to 
determine the current nature and severity 
of the chronic neurologic manifestations 
of his cervical spine disability, if any.  

All indicated testing in this regard 
should be performed and the claims folder 
should be made available to the examiner 
for review.  

Based on examination and a review of the 
case, the examiner, the examiner should 
describe in detail all chronic neurologic 
manifestations of the veteran's service-
connected cervical spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, 
sensory loss, body part dysfunction, 
etc.) with specific reference to the 
nerve(s) affected. 

3.  The RO should then readjudicate the 
veteran's claims for service connection 
for degenerative joint disease of the 
lumbar spine and gastritis, to include as 
secondary to medication use, and a higher 
initial evaluation for service-connected 
degenerative arthritis of the cervical 
spine on the merits, taking into 
consideration the old and new criteria 
governing spine disorders.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


